The vote of the directors, passed December 9, 1873, does not show that they ascertained and determined the amount of the plaintiff's loss, within the fair meaning of their constitution. That they understood that vote to be just what it purports to be, namely, an offer of settlement rather than a quasi judicial determination of the amount of the loss, is most clearly shown by their vote of Jan. 12, 1874, whereby all "offers they had made the plaintiff" were expressly withdrawn. For this reason I think the pro forma ruling of the circuit court, denying the nonsuit, was right.